NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TEDDRICK JOHNSON,                           )
                                            )
              Appellant,                    )
                                            )
v.                                          )          Case No. 2D17-4711
                                            )
STATE OF FLORIDA                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, and Katie
Salemi Ashby, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.